SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

458
KA 13-02127
PRESENT: SMITH, J.P., CARNI, LINDLEY, SCONIERS, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

DAVID L. ALFONSO, DEFENDANT-APPELLANT.


ROBERT M. GRAFF, LOCKPORT, FOR DEFENDANT-APPELLANT.

MICHAEL J. VIOLANTE, DISTRICT ATTORNEY, LOCKPORT (LAURA T. BITTNER OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Sara S.
Farkas, J.), rendered September 30, 2013. The judgment convicted
defendant, upon his plea of guilty, of attempted assault in the first
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of attempted assault in the first degree
(Penal Law §§ 110.00, 120.10 [3]). The record establishes that
defendant knowingly, voluntarily and intelligently waived his right to
appeal (see generally People v Lopez, 6 NY3d 248, 256), and that valid
waiver encompasses his challenge to the severity of the sentence (see
generally People v Lococo, 92 NY2d 825, 827; People v Hidalgo, 91 NY2d
733, 737).




Entered:    May 1, 2015                            Frances E. Cafarell
                                                   Clerk of the Court